Citation Nr: 1140998	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  04-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to December 1980 and from January 1988 to June 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a right knee disability.

This issue was previously denied by the Board in March 2007.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2008 Order, the Court remanded the Board's decision to develop the claim in accordance with the Joint Motion for Remand.  

This case was before the Board in May 2010, at which time the Board remanded the claim for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

A right knee disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2003 letter, sent prior to the initial May 2003 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2006 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Board notes that, while the March 2006 letter was issued after the initial May 2003 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006 letter was issued, the Veteran's claims were readjudicated in the June 2011 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded a VA examination in June 2010 in order to adjudicate his service connection claim.  The Veteran's representative has argued that the June 2010 examination was inadequate because the examiner did not take into consideration the Veteran's lay statements concerning his in-service right knee symptoms and his symptoms of arthritis in the year following service.  However, the Board finds that the proffered opinion regarding the etiology of the Veteran's right knee disability was based on a thorough interview with the Veteran at which time the Veteran reported the symptoms he had in service and following service, as well as a review of the record, including the service treatment records, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two, specifically, the examiner offered an opinion and rectified that opinion with the service treatment records and the Veteran's lay statements regarding his in-service and post-service symptoms and experiences.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to decide the Veteran's claim.

The Board notes that the Veteran's claim was remanded in May 2010 in order to afford him a VA examination with opinion, and to request any additional supporting records. Specifically, the Veteran submitted further private treatment records and, in July 2011, stated that he would like his appeal forwarded to the Board and had no further evidence to submit.  Therefore, as such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his current right knee disability, diagnosed as a right knee strain, first manifested while in service or within one year following service.  Alternatively, he contends that his right knee disability is related to the same disease process that caused his service-connected right hand arthritis.  

Service treatment records are negative for any complaints or treatment for a right knee disability or arthritis for the Veteran's first period of active service.  On November 1980 separation examination, no right knee pain or problems were reported or found.  With regard to his second period of active service, in January 1988, the Veteran reported having right knee pain for four days.  There was no history of any knee problems.  There was no swelling or any trauma to the knee other than running.  The Veteran reported that his knee had given out on him while running, with subsequent swelling.  He denied any locking of the knee.  There was no erythema or crepitus on examination.  The ligaments were stable.  McMurray and Drawer testing was negative.  There was no joint line tenderness.  Range of motion and strength were normal.  The assessment was overuse syndrome, right knee.  He was placed on light duty for one week.  There are no further complaints related to the right knee.  On April 1995 separation examination, no right knee complaints were reported and no right knee disability or arthritis was diagnosed. Accordingly, as there are no further records of a right knee disability in service, and no such disability was diagnosed on separation from service, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2011). 

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for a right knee disability.  38 C.F.R. § 3.303(b) (2011). 

The Veteran contends that he first sought treatment for arthritis in 1995, within one year following service.  However, it appears that he means that he sought treatment for arthritic pain related to the hands, rather than the right knee.  Notwithstanding, the Veteran contends that the arthritis that has affected his hands now affects his knees. 

Private treatment records dated prior to and subsequent to his second period of active service do not show any complaints or treatment for right knee pain.  Specifically, records dated in June 1983, and from March 1996 to March 1999, do not reflect complaints of right knee pain or a diagnosis of right knee arthritis.  Significantly, these records are from the Veteran's general physician, and reflect a range of other complaints and treatment, such as for the low back and for hypertension.  Thus, the Veteran did not report right knee pain or other symptoms to this particular physician in the years following separation from service.  

The first indication of a right knee condition is dated in December 2002, when the Veteran reported having bilateral hand pain, right knee pain, right ankle pain, and right elbow pain.  He denied any trauma to the right knee.  He denied any locking or stiffness of the knee.   He reported having knee pain for the previous couple of years.  There was mild morning stiffness and gel phenomena.  Physical examination showed normal range of motion of the knees, with no crepitation or medial joint line tenderness.  Ligamentous structure was normal.  Examination resulted in a diagnosis of erosive osteoarthritis, although in a letter summarizing the office visit, that diagnosis was later attributed to his hand and finger symptoms, rather than to his knees.   

In July 2003, the Veteran's private physician submitted a statement that the Veteran was experiencing severe arthritis changes in his hands.  The Veteran had reported having symptomatic arthritis in his joints for the previous five to six years.  The physician stated that due to those historical factors, he believed that the Veteran's arthritic symptoms developed at or around the time of his discharge from service.  

In July 2003, the Veteran submitted a statement that he had been diagnosed with arthritis in 1995 while preparing to be discharged from service.  Over the years, his hands had become difficult to use due to his progressing arthritis.  He felt that his arthritis was now spreading to his knees.  

In September 2004, the Veteran's private physician stated that he had been treating the Veteran for progressive erosive arthritis in his hands.  It was noted that his father had osteoarthritis.  A recent physical examination of the joints showed that there was full range of motion of the knees with no synovitis or tenderness.  

In October 2004, his private physician submitted a statement in reference to the Veteran's hand and finger arthritis, stating that there was a strong history of degenerative arthritis in the Veteran's family.  

Private treatment records reflect that in March 2004, the Veteran was taking medication for pain in his hands and his knee.  A July 2005 X-ray was negative for any arthritis or osseous pathology in the bilateral knees.

At his December 2006 hearing before the Board, the Veteran reported that while in service, he had fallen on his knee and had taken pain medication to treat the pain in order to hide the injury.  

A February 2010 private records reflects that the Veteran had ongoing pain in his hands, right knee, shoulders, and right big toe.  Physical examination of the knees was smooth, with no effusion.  The assessment was polyarthralgias and generalized osteoarthritis, involving multiple sites.  

On June 2010 VA examination, the Veteran reported that while in service, he was completing a daily run when his right knee gave out from under him and he fell.  He was evaluated for the condition and was sent to quarters with instructions to elevate the knee, rest, and take pain medication.  He currently had right knee pain when the weather changed.  He no longer golfed or bowled due to pain.  The examiner specifically noted a review of the service treatment record documenting a right knee injury, as well as the May 2005 record of arthritis of the fingers considered to be erosive and the February 2010 record showing a diagnosis of polyarthralgias and osteoarthritis.  Physical examination of the right knee resulted in a diagnosis of right knee strain.  X-ray examination showed no evidence of right knee arthritis.  The examiner concluded that the Veteran's current right knee disability was less likely than not related to his service.  The examiner explained that the service treatment records only documented one instance of "overuse syndrome" of the right knee, which she considered to be an acute injury.  Furthermore, there was no indication of arthritis of the right knee.  The Veteran currently had a right knee strain and such diagnosis did not appear to be related to the isolated knee injury in service.  The examiner also concluded that because X-ray examination was negative for a finding of arthritis of the right knee, there was no indication that the Veteran's arthritis of the hands or other joints had spread to his right knee.  In that regard, current medical literature suggested that erosive osteoarthritis, as was diagnosed related to the Veteran's hands, was thought to be due to such factors as hormones, metabolic disorder, or autoimmunity, rather than to a genetic predisposition.  

The Board has first considered whether service connection is warranted for a right knee disability on a presumptive basis.  However, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in 1995.  Specifically, there is no evidence of arthritis of the right knee, and none was found on June 2010 VA examination.  As such, presumptive service connection is not warranted for a right knee disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case the Board places the highest probative weight on the June 2010 VA examiner's opinion that the Veteran's current right knee disability, a right knee strain, was less likely than not related to his service.  In that regard, the Board finds that the June 2010 VA examiner offered an opinion with clear conclusions and supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  The examiner reviewed the service treatment records, including that which showed a right knee injury, as well as the post-service treatment records, and, in her medical judgment, determined that the in-service injury appeared to be acute and unrelated to the current disability.  In support of that conclusion was the lack of evidence of any right knee arthritis.  The Board observes that it was also relevant that there was no evidence of a right knee strain in service.  The Board also accords the opinion great weight because it comports with the record, as there is a lack of evidence to show that the Veteran had any chronic right knee disability in service and there is a lack of evidence to support his claim that he had a continuity of symptoms since service.  With regard to continuity, while the Veteran reported that he had arthritis within one year since separating from service, and that such arthritis has spread to his right knee, he has not otherwise stated why he believes that his current right knee strain is related to his service.  However, there is no evidence of record to show that he suffers from right knee arthritis and previous private diagnoses of arthritis were never specific to his right knee.  Thus, in the absence of evidence of any right knee arthritis, his contentions of service incurrence must be given less weight than the competent VA medical opinion.  Furthermore, in reviewing medical records dated within one year following service, and those dated within the next nine years, there is no indication that he had any right knee pain or symptomatology.  Thus, absent evidence of a chronic right knee disability in service, a showing of continuity of symptomatology since service, or a medical nexus relating the current right knee strain to service, service connection is not warranted.

The Board notes that the Veteran has contended on his own behalf that his current right knee disability is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right knee disability and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service knee complaints and his current manifestations of a knee disability, the Board accords his statements regarding the etiology of such disorder less probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service knee complaints and his current right knee disability.  In contrast, the June 2010 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's in-service complaints and diagnoses as well as the current nature of his right knee disability.  Therefore, the Board accords greater probative weight to the June 2010 VA examiner's opinion.  Lastly, although other post-service records diagnose the Veteran with arthritis at multiple sites, there is no X-ray evidence of right knee arthritis nor have those diagnoses been specific to the right knee.  Thus, the Board finds those records to be less probative in this case and unsupportive of his claim for service connection.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right knee disability is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


